 In the Matter of GATKE CORPORATIONandINTERNATIONAL UNIONUNITED AUTOMOBILE WORKERS OF AMERICA, AFFILIATED WITH THEA. F. OF L.Case No. R_3486.-Decided February25, 1942Jurisdiction:asbestos friction products. brake lining, timing gear, and non-metallic bearing manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord union recognition until certified by the Board ; election neces-sary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees, excluding supervisory and clerical employees; stipulation as to.Mr. George Grisham,of Evansville, Ind., for the Union.Mr. J. Edward Headley,ofWarsaw, Incl., for the Company.Mr. Harry H. Kuskin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn December 27, 1941, International Union United AutomobileWorkers of America, affiliated with the American Federation ofLabor, herein called the Union, filed -with the Regional Director fortheEleventh Region (Indianapolis, Indiana) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Gatke Corporation,Warsaw, Indiana,herein called the Company, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.OnJanuary 21, 1942, the National Labor Relations Board, herein calledtheBoard, acting pursuant to Section 9 (c) of the Act, andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On January 22, 1942, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company and39 N. L. R. B., No. 33..197 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union.Pursuant to the notice, a hearing was held on January30, 1942, at Warsaw, Indiana, before Arthur R. Donovan, the TrialExaminer duly designated by the Chief Trial Examiner. The Com-pany was represented by counsel, the Union by its representative ;both participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.At the hearing, theTrial Examiner reserved ruling on the Company's motion to dismissthe petition on the ground that the petition does not appear to havebeen signed by an employee of the Company, or by anyone repre-senting an employee.The motion is hereby denied?During thecourse of the hearing, the Trial Examiner made rulings on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF, THE COMPANYGatke Corporation is engaged at its plant at Warsaw, Indiana,in the manufacture of asbestos friction products, brake lining, tim-ing gears, and non-metallic bearings. In the manufacturing processthe Company uses raw materials consisting of compounds, cruderubber,crude asbestos,cotton cloth, asbestos cloth, and asbestosyarn.More than 50 percent of these rawmaterialsis obtained by theCompany outside the State of Indiana.More than 50 percent of theCompany's finished products is sold by it and shipped to purchasersoutside of Indiana..2II.THE ORGANIZATION INVOLVEDInternational Union United Automobile Workers of America, af-filiated with the American Federation of Labor, is a labor organiza-tion admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn December 19, 1941, the Union sent the Company a letteraverring, in effect, that it represented a majority of the Company'si SeeMatter of The Sorg Paper CompanyandCommittee for Industrial Organization, 8N L. R B 657;Matter of Wilson & Go,IncandLocal No 37, United PackinghouseWorkers of America, of P. W 0 C affiliated with C I.0, 15 N L R B. 1952 The facts in this section are based upon findings of the Board in theMatter of GatkeCorporationandFederal Labor Union#22421 of the American Federation of Labor,,30N L R B 514 The Company stipulated that its operations are substantially thesame as there found GATKE CORPORATION199employees in an appropriate unit and requesting recognition as theexclusive bargaining representative of said employees.The Com-pany did not reply, but stated at the hearing that it refused torecognize the Union as such representative until it was certified bythe Board.A statement of the Regional Director, in evidence, and' a statementat the hearing by the Trial Examiner show that the Union representsa substantial number of employees in the unit hereinafter found tobe appropriate.'We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to ' trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe Union and the Company stipulated, and we find, that, allproduction and maintenance employees of the Company, excludingsupervisory and clerical employees, constitute an appropriate unit.'We find further that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to col-lectivebargaining and will otherwise effectuate the policies ofthe Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.a The Regional Director reported that the Union submitted 82 membership-applicationcards dated between October and December 1941, one card dated in March 1942,(sic), andtwo undated cards; that all the cards had signatures which appeared to be genuine, andthat the names of 60 of the 85 individuals appeared on the Company's pay roll of December27, 1941The Trial Examiner reported that the Union submitted 26 additional membership-application cards dated between December 1941 and January 1942; that all the cards hadsignatures which appeared to be genuine;and that the names of 19 of the 26 individualsappeared on the Company's pay roll of December27, 1941The pay roll of December 27, 1941,contains 183 names of persons working at the plantin question4The stipulated unit and the unit found appropriate in the representation proceedingreferred to in footnote 2,supra,are identical.The appropriate unit comprises about 738employees./ 200DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Company urged that eligibility to ' vote be determined as ofthe pay-roll period preceding the date of the Direction of Election.The Union asked that the semi-monthly pay roll of December 1,1941, or January 15, 1942, be used to determine eligibility to votein an election.In support of its requests, the Union contended thatemployees of the Company seemed to have been dismissed and dis-criminated against for union activities or union membership andthat there might be additional 'dismissals for these reasons.Thereis,however, nothing before the Board to indicate that the Companyhas indulged or might indulge in such practices.Under the cir-cumstances, no sufficient reason appears for us to depart from ourusual practice.Accordingly, we shall direct that the employees ofthe Company in the appropriate unit who were employed duringthe pay-roll,period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Gatke Corporation,Warsaw, Indiana,,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.All production and maintenance employees of the CompanyatWarsaw, Indiana, excluding supervisory and clerical employees,constitute a unit appropriate for the purposes of collective bargain-Relations Act.DIRECTION OF ELECTIONBy virute of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is hereby,DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingcThe record shows that the Company reached an all-time peak in employment duringDecember 1941, but that thereafter employment began to declineThe Company employedabout 200 persons on December 1, 1941, 170 persons on January 1, 1942, and 150 personson January 15, 1942The Companv claimed that some employees left for other jobsor to enter military service, but attributed the bulk of the decline in employment to lackof work caused by shortage of raw materials, and a slackening of the new passenger-carbusiness. GATKE CORPORATION201with Gatke Corporation,Warsaw, Indiana, an election by secretballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Eleventh Reigon,acting in this matter as agent for the National Labor RelationsBoard and subject to Article III, Section 9, of said Rules and Reg-ulations, among all production and maintenance employees of GatkeCorporation at Warsaw, Indiana, whose names appear on the Com-'pany's pay roll immediately preceding the date of this Direction,including employees who did not work during such pay-roll periodbecause they were ill or on vacation or in the active military serviceor training-of the United States, or'temporarily laid off, but exclud-ing supervisory and clerical employees, and employees who have sincequit or been discharged for cause, to determine whether or not theydesire to be represented by International Union United AutomobileWorkers of America, affiliated with the American Federation ofLabor, for the purposes of collective bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.0